 1

 2                            UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA

 4

 5 JERRY BROWN,                                   Case No. 3:19-cv-00258-LRH-WGC

 6       Petitioner,
                                                  ORDER GRANTING MOTION
 7           v.                                   FOR EXTENSION OF TIME
                                                  (ECF NO. 18)
 8
     RENEE BAKER, et al.,
 9
         Respondents.
10

11

12          In this habeas corpus action, the petitioner, Jerry Brown, represented by

13 appointed counsel, filed an amended habeas petition on July 11, 2019 (ECF No. 13).

14 In an order entered July 18, 2019 (ECF No. 17), the Court granted Brown leave of court

15 to file a second amended petition, and the Court set a due date of September 12, 2019,

16 for the second amended petition.

17          On September 12, 2019, Brown filed a motion for extension of time (ECF No.

18 18), requesting a 90-day extension of time, to December 11, 2019, to file his second

19 amended petition. Brown’s counsel states that the extension of time is necessary in

20 order to investigate Brown’s claims and discuss them with Brown, and because of

21 counsel’s obligations in other cases. The respondents do not oppose the motion for

22 extension of time.

23 ///
 1           The Court finds that Brown’s motion for extension of time is made in good faith

 2 and not solely for the purpose of delay, and that there is good cause for the extension of

 3 time requested.

 4           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time

 5 (ECF No. 18) is GRANTED. Petitioner will have until and including December 11, 2019,

 6 to file his second amended habeas petition.

 7           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 8 proceedings set forth in the order entered June 14, 2019 (ECF No. 12) will remain in

 9 effect.

10

11 DATED this 16th day of September, 2019.

12

13                                             LARRY R. HICKS
                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23



                                                 2
